DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,229,397 to Fukuta in view of US Pub. No. 2012/0156466 to Bell.
Regarding claims 1, 2, 7, and 11-19, Fukuta teaches a uniformly mixed fibrous mat which comprises a high tensile modulus reinforcing fibrous material and a pre-cut thermoplastic fibrous material (Fukuta, Abstract).  Fukuta teaches that the reinforcing fibrous materials can be carbon fibers and that the thermoplastic fibrous matrix polymer may comprise nylon 6 fibers (Id., column 2 line 29 to column 3 line 3, Examples 1-5).  Fukuta teaches that the length of the reinforcing fibers is more preferably at least about 10 mm (Id., column 3 lines 4-20).  Fukuta teaches that preferably about 1 to about 60% by weight of the reinforcing fibrous material and 
Fukuta does not appear to teach that the carbon fiber includes or necessarily includes an organic material.  Additionally, Fukuta does not appear to teach that the carbon fiber is a retrieved product from a composite material as claimed.  However, Bell teaches a similar fiber structure, wherein the fibers may comprise carbon fibers, with recycled carbon fibers being found to be particularly useful (Bell, Abstract).  Bell teaches a fiber preform comprising a non-woven substrate of fibers (Id., paragraph 0050).  Bell teaches that the carbon fibers may be recycled from a number of applications, such as fully non-woven and unidirectional fabrics, as well as fully resin infused and shaped composite structures (Id., paragraph 0162).  Bell teaches that it is preferred that the fiber (especially the carbon fiber) should be un-sized (Id., paragraphs 0197, 0198).  Bell teaches it is possible to use 100 wt% of a given length of fibers, such as 25 mm length fibers (Id., paragraphs 0169, 0170).  Bell teaches that the fibers may be a single form of fiber or may be a blend of two or more types of fibers (Id., paragraphs 0156-0158, 0183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibrous mat of Fukuta, wherein the carbon fibers are recycled from fully non-woven structures and are not sized, thereby not including an organic material, as taught by Bell, motivated by the desire of forming a conventional fibrous mat using 
Additionally, regarding the claimed carbon fibers being retrieved from a composite material including a carbon fiber and an organic substance, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 2, the prior art combination teaches that the length of the reinforcing fibers is more preferably at least about 10 mm, such as a cut length of carbon fibers being 25 mm (Fukuta, column 3 lines 4-20, Example 1).  Additionally, note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claim 7, Fukuta suggests carding the fibers (Fukuta, Example 1).  Fukuta does not appear to teach the claimed sheet. However, Bell teaches that the preform may be a layered 3-dimensional structure (Bell, paragraph 0217) or a laminate (Id., paragraphs 0223-0228). Bell teaches that the individual fibers may be oriented from 0 to 90 degrees (Id., paragraph 0097).  Bell suggests that layers are added based on the desired thickness, weight and resistance (Id., paragraph 0227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibrous mat of the prior art combination, wherein the mat comprises another layer where the carbon fibers are aligned, as taught by Bell, motivated by the desire of forming a conventional fibrous mat having the desired thickness and strength suitable for the intended application.
	Regarding claims 11 and 17, the prior art combination does not teach that the carbon fibers comprise a strand or necessarily comprise a strand.  Therefore, all or 100% by mass of the carbon fibers do not form a strand.
	Regarding claims 12 and 13, since the prior art combination does not teach that the carbon fibers comprise an organic material or are sized, the mass of the organic material would be 0%.
	Regarding claims 14-16, since all of the carbon fibers are recycled from fully non-woven structures and are not sized, 30% by mass or more in a total mass of carbon fibers are the recycled fibers.   Additionally, the prior art combination teaches that preferably about 1 to about 60% by weight of the reinforcing fibrous material and about 99 to about 40% by weight of the thermoplastic fibrous matrix polymer are employed (Fukuta, column 3 lines 30-50), such as a mat composed of 40% of the carbon fiber and 60% of the nylon-6 fibers (Id., Example 1).  
.  

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786